t c summary opinion united_states tax_court linh n nguyen petitioner v commissioner of internal revenue respondent docket no 18531-03s filed date linh n nguyen pro_se jason m kuratnick for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority this case is before the court on respondent's motion for summary_judgment under rule this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or sent to petitioner background respondent issued to petitioner a notice_of_deficiency for taxable years and the notice determined deficiencies of dollar_figure and dollar_figure for and respectively the notice also determined an addition_to_tax under sec_6651 for failure to timely file an income_tax return for of dollar_figure in addition respondent issued to petitioner a notice_of_deficiency for taxable_year determining a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure both notices were sent to petitioner and his wife lan thi nguyen pincite pennsylvania avenue downingtown pennsylvania neither petitioner nor his wife filed a petition with the tax_court in response to the notices of deficiency subsequently respondent assessed the deficiencies and interest for tax years and respondent also assessed the 1mrs nguyen did not sign the form request for a collection_due_process_hearing or participate in the collection_due_process_hearing and is not a party to this case addition_to_tax for additionally respondent assessed the deficiency penalty and interest for tax_year respondent filed a notice_of_federal_tax_lien with respect to petitioner's tax_liabilities the unpaid balance was shown as dollar_figure thereafter respondent sent to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding the lien petitioner returned to respondent a form request for a collection_due_process_hearing it was signed only by petitioner not by his wife on the form petitioner supplied the following explanation of his disagreement with the lien i was on business and was filling sic income every year i was loss sic large money on this business and the end of it i wass sic closed this business the illegible i was loss sic large money after an in-person hearing with petitioner respondent issued a notice_of_determination concerning collection action s under sec_6320 and or collection notice for tax years and petitioner's petition challenging the collection notice was filed with the tax_court and reflected an address for petitioner pincite pennsylvania avenue downingtown pennsylvania the petition states i request that the court reevaluate and reduce my tax_liabilities for these years i did not make money in my part-time business and i filed the tax returns for these years with h_r block respondent asks for summary_judgment with respect to the notice_of_determination in that petitioner's receipt of the notices of deficiency precludes him from challenging the underlying deficiencies the only error assigned in the petition pertains to petitioner's challenge of his underlying liabilities petitioner was ordered to file a response to respondent's motion no response has been received by the court discussion rule a allows a party to move for a summary adjudication in the moving party's favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary_judgment has been properly made and supported by the moving party the opposing party may not rest upon mere allegations or denials contained in that party's pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d the court has considered the pleadings and other materials in the record and concludes that there is no genuine justiciable issue of material fact regarding the collection matters in this case i collection actions--general rules sec_6321 imposes a lien in favor of the united_states upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability after demand for payment the lien generally arises at the time assessment is made sec_6322 the secretary must notify in writing the person described in sec_6321 of the filing of a notice of lien under sec_6323 sec_6320 the notice required by sec_6320 must advise the taxpayer of the opportunity for administrative review of the matter in the form of a hearing before the internal_revenue_service office of appeals sec_6320 and sec_6320 and c grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer generally to be conducted in accordance with the procedures described in sec_6330 d and e sec_6330 addresses the matters to be considered at the hearing as relevant here a taxpayer may challenge the appropriateness of the commissioner's collection actions and submit offers of collection alternatives sec_6330 and iii the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability if the taxpayer did not receive a statutory_notice_of_deficiency for the liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 once the appeals officer has issued a determination regarding the disputed collection action the taxpayer may seek judicial review in the tax_court or if the tax_court lacks jurisdiction in the matter in a u s district_court sec_6330 where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner's administrative determination for abuse_of_discretion 114_tc_604 ii analysis in this case petitioner's only challenge with respect to the collection notice pertains to his underlying tax_liabilities for and petitioner however was previously issued statutory notices of deficiency for each of the years in issue but failed to commence an action in this court he has at no time alleged that he did not receive the deficiency notices and there is no evidence in the record that any of the notices were returned as unclaimed or undeliverable accordingly sec_6330 precludes petitioner from disputing his underlying liabilities in this proceeding petitioner has not raised any challenges to the appropriateness of the collection action or any collection alternatives a petition for review of a collection action must clearly specify the errors alleged to have been committed in the notice_of_determination any issues not raised in the assignments of error are deemed to be conceded by petitioner rule b see 114_tc_176 see also 117_tc_183 the court will grant respondent's motion for summary_judgment accordingly respondent may keep in place the notice of tax_lien filed with respect to petitioner's tax_liabilities to reflect the foregoing an appropriate order and decision will be entered in this case
